Citation Nr: 1309502	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  05-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for recurrent bladder infections, currently rated as 60 percent disabling.

2.  Entitlement to increased ratings for migraine headaches, currently assigned "staged" ratings of 10 percent from January 12, 1994 to March 23, 2011, and 30 percent from that date.

3.  Entitlement to an effective date prior to March 12, 2002, for the grant of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2008 and May 2012, the Board remanded the matters for additional development (the March 2008 Board decision also denied an increased rating for lumbosacral strain with herniated pulposus at L4/5, declined to reopen the matter of service connection for multiple joint pain, and reopened and remanded the matters of service connection for anxiety disorder and IBS).  An interim, June 2010, rating decision granted service connection for IBS effective from March 12, 2002 and assigned an increased rating for recurrent bladder infections.  Another interim, December 2012, rating decision granted service connection for posttraumatic stress disorder (PTSD) and leishmaniasis and assigned an increased rating for migraine headaches.  

The grant of service connection for leishmaniasis and PTSD (anxiety disorder) constituted a full award of the benefit sought on appeal as to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  However, as to the IBS claim, the Veteran submitted a notice of disagreement to the Appeals Management Center (AMC) with the assigned effective date in February 2011, within the applicable time period.  A statement of the case does not appear in this record.  Therefore, the Board must remand that matter, pending the issuance of a statement of the case to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).
FINDING OF FACT

1.  In a February 2011 letter, the Veteran stated that she was not claiming an additional increase for her recurrent bladder infections claim and she withdrew her request for an increased rating; there are no questions of fact or law remaining before the Board as to this matter.  

2.  In a December 2012 letter, the Veteran stated that she was satisfied with the resolution of her claim as to the matter of an increased rating for migraine headaches and reiterated her satisfaction with the resolution of her appeal as to the matter of recurrent bladder infections, there are no questions of fact or law remaining before the Board as to these matters.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the matters of entitlement to increased ratings for recurrent bladder infections and migraine headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

By statements dated in February 2011 and December 2012, the Veteran stated that she was satisfied with the resolution of her claims as to the matters of increased ratings for recurrent bladder infections and migraine headaches (she also expressed satisfaction with the grant of service connection for anxiety disorder and leishmaniasis which, as noted above, constitutes a full award of the benefit sought on appeal as to these issues).  Since the appellant has withdrawn the appeals of her claims for increased ratings for recurrent bladder infections and migraine headaches, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals in these matters and they are dismissed.


ORDER

The claims of entitlement to increased ratings for recurrent bladder infections and migraine headaches have been properly withdrawn by the Veteran.  Thus, these matters are dismissed.


REMAND

As noted in the Introduction, a June 2010 rating decision granted service connection for IBS effective from March 12, 2002.  In a February 2011 statement, the Veteran expressed disagreement with this effective date, alleging that her initial claim for stomach problems was January 16, 1996.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a statement of the case in the matter has not yet been issued, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a statement of the case with respect to her claim for an effective date prior to March 12, 2002, for the grant of service connection for IBS.  The RO should afford the Veteran with a reasonable opportunity for response.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect her appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


